DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 42 is objected to because of the following informalities:  
In claim 42, “anti-scatter grid” should read --the anti-scatter grid-.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-34, 36-44 and 46-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreisler et al. (US 20130077738) in view of Yamazaki (US 20160066876).
Regarding claim 33, Kreisler teaches an anti-scatter grid located on a detector, the anti-scatter grid comprising: 
a plurality of grid walls 1a, 1b arranged along a direction, each of the plurality of grid walls being located above a gap between two adjacent detector elements 10, 
wherein at least two grid walls of the plurality of grid walls have different parameters 1a 1b, thereby making an interspace between two adjacent grid walls of the plurality of grid walls uniform (figures 1 and 2).
However Kreisler fails to teach the detector elements having scintillators.
Yamazaki teaches detector elements having scintillators 21.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the detector of Kreisler with the scintillators as taught by Yamazaki, since it would provide better beam conversion.
Regarding claim 34, Kreisler teaches a parameter of each grid wall includes at least one of: a thickness, a height, a shape, or a position of the grid wall (figures 1 and 2).
Regarding claim 36, Kreisler teaches the anti-scatter grid further comprises: a plurality of second grid walls 1a 1b arranged along a second direction (opposite direction of the first direction), wherein a second interspace between two adjacent second grid walls is uniform (figures 1 and 2).
Regarding claim 37, Kreisler teaches the interspace between two adjacent grid walls of the plurality of grid walls is uniform includes a width of a primary radiation region between two adjacent grid walls is uniform (figures 1 and 2).
Regarding claim 38, Kreisler teaches a ratio of the width of the interspace between two adjacent grid walls of the plurality of grid walls to the height of the two adjacent grid walls of the plurality of grid walls being uniform (figures 1 and 2).
Regarding claim 39, Kreisler teaches the shape of a grid wall of the plurality of the grid walls comprising a rectangle, a trapezoid, a T shape, or an irregular shape in a longitudinal section (figures 1 and 2).
Regarding claim 40, Kreisler teaches at least one grid wall of the plurality of the grid walls having a shape of a rectangle, and at least one of the plurality of the grid walls having a T shape (figures 1 and 2).
Regarding claim 41, Kreisler teaches the grid wall of T shape comprising a first part 3 and a second part 2, the first part having a first thickness and a first height, and the second part having a second thickness and a second height, the first thickness being no less than the second thickness, and the first height being no more than the second height (figures 1 and 2).
Regarding claim 42, Kreisler teaches the anti-scatter grid being a parallel one or a focused one (figures 1 and 2).
Regarding claim 43, Kreisler teaches a detector comprising: an anti-scatter grid 1a 1b located on the plurality of detectors, the anti-scatter grid comprising a plurality of grid walls arranged along a direction, each of the plurality of grid walls being located above a gap between two adjacent detector, wherein at least two grid walls of the plurality of grid walls have different parameters, thereby making an interspace between two adjacent grid walls of the plurality of grid walls uniform (figures 1-2).
However Kreisler fails to teach the detector having a plurality of chips, a plurality of photosensors assembled on each of the plurality of chips, the chip being configured to process data from the photosensor; a plurality of scintillators, each scintillator of the plurality of scintillators being assembled on a photosensor of the plurality of photosensors.
Yamazaki teaches a detector having a plurality of chips 23, a plurality of photosensors 22 assembled on each of the plurality of chips, the chip being configured to process data from the photosensor; a plurality of scintillators 21, each scintillator of the plurality of scintillators being assembled on a photosensor of the plurality of photosensors (figure 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the detector of Kreisler with the detector as taught by Yamazaki, since it would provide better beam conversion.
Regarding claim 44, Kreisler teaches a parameter of each grid wall includes at least one of: a thickness, a height, a shape, or a position of the grid wall (figures 1 and 2).
Regarding claim 46, Kreisler teaches the anti-scatter grid further comprises: a plurality of second grid walls arranged along a second direction, wherein a second interspace between two adjacent second grid walls is uniform (figures 1 and 2).
Regarding claim 47, Kreisler teaches the interspace between two adjacent grid walls of the plurality of grid walls is uniform includes a width of a primary radiation region between two adjacent grid walls is uniform (figures 1 and 2).
Regarding claim 48, Yamazaki teaches the chip is covered by the photosensor, the photosensor is covered by the scintillator, and the scintillator is covered by the anti-scatter grid (figure 3).
Regarding claim 49, Yamazaki teaches the plurality of photosensors have a same size and are arranged in a regular way (figure 3).
Regarding claim 50, Yamazaki teaches the scintillator in the chip has a same size with its corresponding photosensor and aligns with its corresponding photosensor (figure 3).
Regarding claim 51, Kreisler teaches the thickness of the grid wall of the plurality of grid walls being no less than the gap between two adjacent scintillators (figures 1 and 2).
Regarding claim 52, Kreisler teaches a radiation imaging system, comprising: a generator configured to generate a radiation; a detector configured to detect the radiation; and a processor configured to process a radiation image, wherein the detector is as claimed in claim 43 (para 3).
Allowable Subject Matter
Claims 35 and 45 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 35 and 45, the prior art fails to teach the anti-scatter grid further comprises: a plurality of second grid walls arranged along a second direction, wherein a second interspace between two adjacent second grid walls is non-uniform. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884